DETAILED ACTION
This office action response the amendment application on 11/04/2021.
Claims 1-16, and 21-24 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 04 November, 2021.  Claims 22-24 have been amended.  Claims 17-20 have been previously withdrawn from consideration.  Claims 1-16 and 21-24 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed November 04, 2021 have been fully considered but they are not persuasive.
The applicant argues see pages 8-10, of the Remarks that Kneckt fails to show or suggest the element of "discover one or more neighboring wireless stations publishing the service instance" and "form, with the one or more neighboring wireless stations, a reciprocating service group" as set forth in claim 1. Examiner respectfully disagrees. Kneckt discloses discover one or more neighboring wireless stations publishing the service instance ([First of all, the publish a service instance, which is thin language interpretation publishing the service request, on such meaning describes by Kneckt et al. as the device requesting either the Subscribe or the Publish service [0046], 
Thus, the Kneckt et al. prior art is meets the scope of the claimed limitation as currently presented. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6, 9-14, 21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kneckt et al. (U.S. Patent Application Publication No. 2017/0346673), (“Kneckt”, hereinafter), and also see attached the PCT application (WO 2016/097456 A1), filing date 12/15/2014.  
As per Claim 1, Kneckt discloses a wireless station, comprising: 
at least one antenna ([see, e.g., one or more antennas disclosed, [0084], and Fig. 7]); 
at least one radio configured to perform Wi-Fi communication with a Wi-Fi access point ([see, e.g., access point disclosed, [0031-0032]]); 
at least one processor coupled to the at least one radio ([see, e.g., radio modem 12 and the system processor 15 disclosed, [0081], and Fig. 7]), wherein the wireless station is configured to perform voice and/or data communications; 
wherein the at least one processor is configured to cause the wireless station to: 
publish a service instance ([see, e.g., publish message disclosed, [0040-0042], and Fig. 1-2]); 
discover one or more neighboring wireless stations publishing the service instance ([see, e.g., wherein the Publish and Subscribe services are expected, discover information that has been made available in other NAN devices with Publishing disclosed, [0040-0043], and Fig. 1-2]); and 

As per Claims 2, 10, Kneckt further discloses wherein to publish the service instance, the at least one processor is further configured to cause the wireless station to: 
broadcast a multicast address and a service window ([see, e.g., the group address such as a multicast address or a broadcast address of the frame may be arranged and transmitted to a multicast address and discovery window schedule disclosed, [0055-0057, 0065], and Fig. 1-2]).   
As per Claims 3, 11, Kneckt further discloses wherein the service window is defined by one or more of a time parameter and a channel parameter ([see, e.g., discovery window is a time period during which NAN devices are available and determine how often and in which channel(s) the windows happen, [0050], and Fig. 1-2]).   
As per Claims 4, 12, Kneckt further discloses wherein to discover the one or more neighboring wireless stations, the at least one processor is further configured to cause the wireless station to:  
determine that one or more neighboring wireless stations are publishing the service instance in a discovery window ([see, e.g., synchronize in time and frequency to provide common availability periods for service discovery frames or discovery windows disclosed, [0041-0044], and Fig. 1-2]).  
As per Claims 5, 13, Kneckt further discloses wherein to form the reciprocating service group, the at least one processor is further configured to: 
republish the service instance in a service window ([see, e.g., Synchronization within a NAN cluster means that the devices share the burden of sync frame transmission and are available simultaneously for NAN discovery during discovery windows disclosed, [0048], and Fig. 1-2]); and 
establish session connections with the one or more neighboring wireless stations ([see, e.g., the device may session to join, the device establishes a NAN cluster disclosed, [0051], and Fig. 1-2]).  
As per Claims 6, 14, Kneckt further discloses wherein the at least one processor is further configured to cause the wireless station to: 
transmit active subscription frames during service windows to subscribe to existing service providers within the reciprocating service group ([see, e.g., Synchronization within a NAN cluster means that the devices share the burden of sync frame transmission and are available simultaneously for NAN discovery during discovery windows disclosed, [0043, 0048], and Fig. 1-2]).  
As per Claims 9, Kneckt discloses an apparatus, comprising: 
at least one non-transitory memory medium; and 
at least one processor coupled to the at least one non-transitory memory medium ([see, e.g., radio modem 12 and the system processor 15 disclosed, [0081], and Fig. 7]), wherein the at least one processor is configured to: 
publish a service instance ([see, e.g., publish message disclosed, [0040-0042], and Fig. 1-2]); 

form, with the one or more neighboring wireless stations, a reciprocating service group ([see, e.g., NAN devices to form a NAN cluster that share common sync frame and discovery window parameters disclosed, [0022, 0045, 0048], and Fig. 1-2]).  
As per Claim 21, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 9 that has been rejected above.  Applicant attention is directed to the rejection of claim 9.  Claim 21 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 9.
As per Claim 23, Kneckt discloses the non-transitory computer readable memory medium of claim 21, and Kneckt further discloses wherein the multicast session parameters further include one or more of: 
a multicast type; 
a multicast address, wherein the multicast address is different than an address for the reciprocating service group ([see, e.g., a multicast address may be received by a limited number of recipients that are associated with the multicast address disclosed, [0065], and Fig. 1-2]); or 
a multicast security policy, wherein the multicast security policy is different than a security policy for the reciprocating service group; and 
wherein the multicast schedule specifies a channel and time window sequence for transmission of the multicast data.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (U.S. Patent Application Publication No. 2017/0346673), (“Kneckt”, hereinafter), in view of PATIL et al.  (U.S. Patent Application Publication No. 2015/0350866), (“Patil”, hereinafter). 
As per Claims 7, 15, Kneckt doesn’t appear explicitly disclose: wherein the at least one processor is further configured to cause the wireless station to: 
receive, during a discovery window, a publishing frame for the service instance from at least one of the one or more neighboring wireless stations; and in response to receiving the publishing frame, cancel publishing the service instance in the discovery window.
However, Patil discloses receive, during a discovery window, a publishing frame for the service instance from at least one of the one or more neighboring wireless stations; and in response to receiving the publishing frame, cancel publishing the service instance in the discovery window ([see, e.g., wherein the a NAN network may change due to joining or leaving the NAN network or a NAN data link network overlying the NAN network, periodically send an peer discovery message. In response to the peer discovery message, the discovering station 702 may receive response messages from stations, and update its list of neighborhood stations based on information included in the response messages [0076-0078], and Fig. 8]). 
In view of the above, having the system of Kneckt and then given the well-established teaching of Patil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kneckt as taught by Patil. The motivation for doing so would have been to provide discovering station peer with a proxy station to the station that provides update its list of neighborhood stations results enables reducing number of hops between a provider station and a discovering station so as to reduce latency of the service (Patil, ¶ [0075]).
As per Claims 8, 16, Kneckt doesn’t appear explicitly disclose: wherein the at least one processor is further configured to cause the wireless station to: 
receive, during a discovery window, a publishing frame for the service instance from at least one of the one or more neighboring wireless stations; compare received signal strength of the publishing frame to a threshold; and in response to determining that the received signal strength is above the threshold, cancel publishing the service instance in the discovery window.  
However, Patil discloses receive, during a discovery window, a publishing frame for the service instance from at least one of the one or more neighboring wireless stations;  compare received signal strength of the publishing frame to a threshold; and 
in response to determining that the received signal strength is above the threshold, cancel publishing the service instance in the discovery window ([see, e.g., wherein the NAN network has one or more neighboring wireless stations, determined by the discovering station 602 may be a received signal strength indication (RSSI) measurement and the discovering station 602 may peer with stations 604, 610 having a RSSI measurement above a threshold value, compare the signal strengths, and select the station having the weakest signal strength [0068-0070, 0075], and Fig. 6]). 
In view of the above, having the system of Kneckt and then given the well-established teaching of Patil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kneckt as taught by Patil. The motivation for doing so would have been to provide discovering station peer with a proxy station to the station that provides update its list of neighborhood stations results enables reducing number of hops between a provider station and a discovering station so as to reduce latency of the service (Patil, ¶ [0075]).
Claims 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (U.S. Patent Application Publication No. . 
As per Claim 22, Kneckt discloses the non-transitory computer readable memory medium of claim 21, and Kneckt further discloses wherein the program instructions are further executable to: 
broadcast, to the one or more neighboring wireless devices participating in a reciprocating service group ([see, e.g., the NAN networks the frames used in the service discovery are transmitted as broadcast messages, disclosed, [0058], and Fig. 1-2]), 
Kneckt doesn’t appear explicitly disclose: multicast session parameters including a multicast schedule; and transmit, to a subset of the one or more neighboring wireless devices, multicast data according to the multicast schedule.
However, Oren discloses multicast session parameters including a multicast schedule ([see, e.g., the multicast schedule message disclosed, [0129-0130], and Fig. 3]); and 
transmit, to a subset of the one or more neighboring wireless devices, multicast data according to the multicast schedule ([see, e.g., send the multicast schedule message to the devices of the multicast group during one or more discovery windows (DWs) disclosed, [0130-0131], and Fig. 3]).  
In view of the above, having the system of Kneckt and then given the well-established teaching of Oren, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kneckt as taught by Oren. The motivation for doing so would have been to provide discovering station peer with a proxy station to the station that provides 

As per Claim 24, Kneckt discloses the non-transitory computer readable memory medium of claim 21, and Kneckt doesn’t appear explicitly disclose:  wherein the program instructions are further executable to: adjust the multicast schedule based on preferences of the subset of the one or more neighboring wireless devices.
  However, Oren discloses adjust the multicast schedule based on preferences of the subset of the one or more neighboring wireless devices ([see, e.g., the multicast schedule message may be configured to schedule the one or more time slots and/or channels, during which the multicast traffic may be communicated by devices of the multicast group disclosed, [0129-0130], and Fig. 3]).  
In view of the above, having the system of Kneckt and then given the well-established teaching of Oren, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kneckt as taught by Oren. The motivation for doing so would have been to provide discovering station peer with a proxy station to the station that provides communicate multicast traffic results enhanced NAN technology that has a low power service discovery in dense WiFi environments to improve channel efficiency significantly particularly, with multicast video streaming, audio streaming, and/or any other traffic (Oren, ¶ [0117]).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      /PARTH PATEL/                                            Primary Examiner, Art Unit 2468